           Case 20-50623-MFW     Doc 5   Filed 06/23/20   Page 1 of 26




            IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF DELAWARE
----------------------------- x
                                         :
In re                                    :    Chapter 11
John Varvatos Enterprises, Inc. et al.,  :    Case No. 20-11043 (MFW)
                                         :    (Joint Administration)
                         Debtors.        :
                                         :
----------------------------- x
                                         :
Tessa Knox, individually and as the      :
Certified Representative of the Class of :
Judgment Creditors,                      :
                                         :
                         Plaintiff,      :
                                         :    Adv. Proc. 20-50623-MFW
            v.                           :
                                         :
Lion/Hendrix Cayman Limited,             :
                                         :
                         Defendant.      :
                                         :
----------------------------- x


    MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO
                       DISMISS
James L. Bromley, Esq. (pro hac vice)        Pauline K. Morgan, Esq. (No. 3650)
Jonathan M. Sedlak, Esq. (pro hac vice       Sean T. Greecher, Esq. (No. 4484)
pending)                                     YOUNG CONAWAY STARGATT &
SULLIVAN & CROMWELL LLP                      TAYLOR, LLP
125 Broad Street                             Rodney Square
New York, New York 10004                     1000 North King Street
Telephone: (212) 558-4000                    Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
Filed: June 23, 2020
                 Case 20-50623-MFW                Doc 5         Filed 06/23/20      Page 2 of 26




                                        TABLE OF CONTENTS
                                                                                                                 Page
PRELIMINARY STATEMENT ............................................................................... 1

STATEMENT OF ALLEGED FACTS ..................................................................... 6

ARGUMENT ............................................................................................................. 8
I.       LHCL DID NOT ENGAGE IN INEQUITABLE CONDUCT .................... 11
         A.       The Complaint Fails to Plausibly Allege that LHCL “Encouraged”
                  or “Facilitated” the Clothing Policy. ................................................... 11

         B.       JVE’s Insolvency Does Not Constitute Inequitable Conduct. ............ 15
II.      PLAINTIFF FAILS TO PLEAD AN INJURY RELATED TO THE
         DISTRIBUTION OF THE BANKRUPTCY ESTATE ................................ 17

III.     PLAINTIFF SEEKS TO INTERFERE WITH LHCL’S RIGHTS
         UNDER SECTION 363(K) OF THE BANKARUPTCY CODE AND
         DISRUPT THE PENDING AUCTION OF JVE’S ASSETS ....................... 20
CONCLUSION ........................................................................................................ 21




                                                          -i-
                 Case 20-50623-MFW               Doc 5          Filed 06/23/20     Page 3 of 26




                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)

Cases
In re Advance Nanotech, Inc.,
    2014 WL 1320145 (Bankr. D. Del. Apr. 2, 2014)................................................ 8
Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .......................................................................................... 7-8

Bell Atlantic Corp. v. Twombly,
   550 U.S. 544 (2007) .......................................................................................... 7, 8
In re Champion Enters., Inc.,
    2010 WL 3522132 (Bankr. D. Del. Sept. 1, 2010) .................................10, 14, 15
Citicorp Venture Capital, LTD v. Comm. of Creditors Holding
   Unsecured Claims,
   323 F.3d 228 (3d Cir. 1998) ............................................................................... 10
Citicorp Venture Capital, LTD v. Comm. of Creditors Holding
   Unsecured Claims,
   323 F.3d 228 (3d Cir. 2003) ................................................................... 8-9, 10, 7

In re Energy Future Holdings Corp.,
    546 B.R. 566 (Bankr. D. Del. 2016) ..................................................................... 7
In re Epic Capital Corp.,
    290 B.R. 514 (Bankr. D. Del. 2003) ................................................................... 10
In re Evergreen Solar, Inc.,
   2014 WL 300965 (Bankr. D. Del. Jan. 28, 2014)............................................... 11

In re First Alliance Mortg. Co.,
    471 F.3d 977 (9th Cir. 2006) .......................................................................... 9, 18

In re Herby’s Foods, Inc.,
    2 F.3d 128 (5th Cir. 1993) ......................................................................15, 16, 19
In re HH Liquidation, LLC,
    590 B.R. 211 (Bankr. D. Del. 2018) .....................................................3, 8, 14, 15

                                                         -ii-
                Case 20-50623-MFW               Doc 5      Filed 06/23/20        Page 4 of 26




Knox v. John Varvatos Enters., Inc.,
  17-cv-772, (S.D.N.Y.) .................................................................................passim
In re M. Paolella & Sons, Inc.,
    161 B.R. 107 (E.D. Pa. 1993), aff’d, 37 F.3d 1487 (3d Cir. 1994) ...................... 8

In re Mid-Am. Waste Sys. Inc.,
   284 B.R. 53 (Bankr. D. Del. 2002) ...............................................................4, 5, 9

In re Optim Energy, LLC,
    527 B.R. 169 (D. Del. 2015) .........................................................................17, 18

In re Washington Mut., Inc.,
    575 B.R. 609 (Bankr. D. Del. 2017) ..................................................................... 8

In re Winstar Commc’ns,
    554 F.3d 382 (3d Cir. 2009) ................................................................................. 8




                                                       -iii-
              Case 20-50623-MFW         Doc 5    Filed 06/23/20    Page 5 of 26




                            PRELIMINARY STATEMENT
              Plaintiff1 seeks to equitably subordinate a portion of defendant

Lion/Hendrix Cayman Limited’s (“LHCL”) prepetition secured claims against John

Varvatos Enterprises, Inc. (“JVE”). The Knox Class seeks this extraordinary relief

in a desperate attempt to hold hostage LHCL’s section 363 stalking horse credit bid

to the completely unrelated—and unsecured—claims of the Knox Class. This effort

fails on every level.

              The Knox Class’s threadbare complaint (the “Complaint”) is a

mishmash of allegations that fails to satisfy any of the three prongs of the equitable

subordination standard. The Complaint establishes no viable connection between

LHCL and any inequitable conduct and shows no harm to the Knox Class caused by

LHCL, whether directly or indirectly. Moreover, the Complaint intentionally blurs

the important legal distinctions between LHCL, its non-debtor affiliates and their

respective representatives; and it relies entirely on counsel’s own closing argument

before the New York Court while ignoring the actual trial testimony that guts their

causes of action. The Complaint starts—and ends—with the unsupported allegation


1
        Plaintiff is Tessa Knox, individually and as class representative of the plaintiffs
(“Plaintiff” or “Knox Class”), in Knox v. John Varvatos Enters., Inc. (the “New York Action”) in
the Southern District of New York (the “New York Court”). Counsel to the Knox Class (“Class
Counsel”) is also one of the largest creditors of JVE, having filed a motion (the “Fee Motion”)
with the New York Court seeking legal fees in excess of $1.7 million. Together with the
judgment in the New York Court, the Knox Class and Class Counsel seek approximately $5.2
million from JVE (together, the “Knox Claims”).
              Case 20-50623-MFW          Doc 5       Filed 06/23/20   Page 6 of 26




that LHCL “encouraged” and “facilitated” JVE’s policy (the “Clothing Policy”) of

providing a clothing benefit to male sales employees, while not offering a

comparable benefit to female sales employees. (Compl. ¶¶ 27, 45.) However, when

the static is removed, the Complaint rests on nothing more than speculation and

wishful thinking. Having failed to make a single allegation against LHCL in the

New York Action and having failed over the course of a five-day jury trial on

liability in the Southern District of New York to ask a single question concerning

LHCL, its non-debtor affiliates or its representatives, the Knox Class here similarly

fails to satisfy its equitable subordination pleading burden. As such, this Court

should dismiss the Complaint.

               First, the Knox Class fails to show that LHCL engaged in any sort of

inequitable conduct, particularly the sort of conduct that would justify the

extraordinary remedy of equitable subordination. Plaintiff alleges that “Lion”2

“encouraged” and “facilitated” the violations at issue in the class action litigation.

(Compl. ¶ 27.) But the only support for this assertion is a misleading summary of



2
        In the Complaint, the Knox Class refers only once to LHCL, the entity that is party to the
Asset Purchase Agreement with the jointly administered debtors, dated as of May 6, 2020 (the
“APA”), and that holds the secured debt that is to be credit bid under the APA, which secured
debt the Knox Class seeks to equitably subordinate. See In re John Varvatos Enterprises, Inc.,
No. 20-11043, Dkt. 21 Ex. B (Bankr. D. Del.). All other references in the Complaint are to the
undifferentiated term “Lion”, which the Knox Class defines to be “defendant Lion/Hendrix
Cayman Limited (together with its affiliates, except the jointly administered debtors (‘Lion’),”
(Compl. Preamble), and the similarly ambiguous “head of Lion.” (Compl. ¶ 28.)

                                               -2-
            Case 20-50623-MFW       Doc 5      Filed 06/23/20   Page 7 of 26




four lines of trial testimony from Ann Byron, JVE’s Vice President of Human

Resources, and a quote from the closing argument at trial. (Compl. ¶¶ 13, 28.) The

actual trial testimony shows that the Clothing Policy was in place well before LHCL

acquired JVE and that LHCL was not consulted about the Clothing Policy or its

legality. Also, Ms. Byron’s referenced testimony did not relate to the Clothing

Policy, but rather was focused solely on the availability of a discount at AllSaints

stores to JVE’s female sales employees and “the possibility of wanting to provide .

. . female associates with a [clothing] benefit since [JVE] did not produce any

clothing for female associates.” Knox v. John Varvatos Enters., Inc., 17-cv-772,

ECF No. 342 at 397:1-9 (S.D.N.Y.). This testimony—the sum total of the “facts”

offered by the Knox Class as to LHCL’s involvement in the Clothing Policy after

three years of litigation, extensive discovery and a five-day jury trial on liability—

simply is insufficient for the Court to infer reasonably that LHCL in any way

“encouraged” or “facilitated” the Clothing Policy.

             The attempt by the Knox Class to treat the fact of JVE’s bankruptcy

filing as evidence that JVE was intentionally undercapitalized by LHCL similarly is

insufficient to constitute the inequitable conduct required to justify equitable

subordination. See In re HH Liquidation, LLC, 590 B.R. 211, 298 (Bankr. D. Del.

2018) (“[U]ndercapitalization without evidence of deception about the debtors’

financial condition or other misconduct [is not inequitable conduct].” (citation and


                                         -3-
              Case 20-50623-MFW          Doc 5        Filed 06/23/20   Page 8 of 26




internal quotation marks omitted)). The Complaint is devoid of facts alleged to

support either the proposition that JVE was “grossly undercapitalized for years”

(Compl. ¶¶ 21, 41), or that any undercapitalization was caused intentionally by

LHCL, let alone for the purpose of avoiding payment of the class action judgment.

Not only does such a thesis ignore the substantial equity investment in JVE that

LHCL has lost, it also ignores the nearly $95 million in secured debt financing that

LHCL provided to JVE. Without LHCL”s funding, the most reasonable inference

to be drawn is not that LHCL was scheming to harm the Knox Class, but rather that

JVE would not have survived, and those in the Knox Class would not have been

employed by JVE. Intentional undercapitalization simply is logically inconsistent

with LHCL’s substantial investments. Moreover, the Knox Class judgment was

entered just over two months before these chapter 11 cases were filed, which is fatal

to the argument that any of the LHCL secured debt was advanced with the intention

of damaging the Knox Class.3

               Second, the Knox Class fails to plead facts establishing a nexus between

the alleged inequitable conduct and the injury to the relative position of the Knox


3
        The record is clear, on the other hand, that (a) JVE proceeded with caution with respect to
the Clothing Policy as shown by Ms. Byron’s un-contradicted testimony at trial that legal advice
was sought and obtained that the Clothing Policy was legal, Knox, ECF No. 342 at 368:15-25;
369:1-14; 375:22-376:15; (b) Ms. Byron never reported to anyone at LHCL or discussed the
policy with anyone at LHCL, id. at 347:20-348:11; and (c) the Knox Class judgment is subject
both to appeal and to a motion for judgment as a matter of law or for a new trial, Knox, ECF Nos.
374, 377.

                                                -4-
            Case 20-50623-MFW        Doc 5      Filed 06/23/20   Page 9 of 26




Claims in these bankruptcy proceedings.           “The essential purpose of equitable

subordination is to undo any inequality in the claim position of a creditor that will

produce injustice or unfairness to other creditors in terms of distribution of the

estate.” In re Mid-Am. Waste Sys. Inc., 284 B.R. 53, 68 (Bankr. D. Del. 2002). The

Knox Claims are classic prepetition general unsecured claims, entitled to a priority

just above equity pursuant to sections 503, 507 and 1129 of the Bankruptcy Code.

LHCL’s claims are secured claims, with all funds having been advanced and all

security pledged well in advance of the entry of the judgment on the Knox Claims.

Given that JVE received legal advice that the Clothing Policy violated no laws and

that JVE was mounting a vigorous defense to the Knox Claims, the idea that JVE

was both “grossly undercapitalized for years” and that the undercapitalization was

undertaken with the intention of harming the Knox Class is fantasy. The Complaint

fails to show how either LHCL’s alleged encouragement of the Clothing Policy or

the alleged undercapitalization of JVE has resulted in any injustice to the position of

the Knox Claims in these proceedings. The Knox Class has failed to plead facts

supporting how the alleged inequitable conduct—which allegations themselves fall

flat—resulted in “injustice . . . in terms of distribution of the estate,” In re Mid-Am.

Waste Sys., 284 B.R. at 68. There simply is no nexus between the alleged inequitable

conduct and the Knox Claims and, as such, the Court should dismiss the Complaint.




                                          -5-
           Case 20-50623-MFW       Doc 5     Filed 06/23/20   Page 10 of 26




             Third, Plaintiff, by bringing this Complaint, seeks to interfere with

LHCL’s rights under section 363(k) of the Bankruptcy Code and disrupt the pending

auction of JVE’s assets. The Court should reject Plaintiff’s attempt.

                     STATEMENT OF ALLEGED FACTS
             The Knox Class commenced a class action against JVE on February 1,

2017, alleging that the Clothing Policy—which gave male sales employees the

ability to obtain clothes each year at prices up to $3,000 per quarter or $12,000 a

year—discriminated against female sales employees, who did not receive “a

comparable benefit.” (Compl. ¶¶ 6, 9.) The Knox Class alleged that JVE—and not

LHCL or “Lion” (as defined in the instant Complaint)—violated the Federal Equal

Pay Act, the New York Equal Pay Act, and the New York Human Rights Law. (Id.)

The Knox Class alleges that at the time the class action began—and for at least a

year prior—JVE had a negative net worth and had been unable to pay its debts as

they became due. (Id. ¶¶ 23, 42-43.)

             After three years of discovery and motion practice, a jury determined

that JVE violated the Federal and New York Equal Pay Acts and the New York

Human Rights Law. (Id. ¶ 14.) The jury was not presented with the question—and

did not determine—whether LHCL, as JVE’s parent, or some other undifferentiated

“Lion” was responsible for or had any role whatsoever in the Clothing Policy.

Indeed, LHCL was never named a party to the class action throughout the three-year


                                           -6-
             Case 20-50623-MFW         Doc 5     Filed 06/23/20   Page 11 of 26




litigation. No LHCL representative was called as a witness at the trial on liability.

Counsel to the Knox Class never asked a question during the New York trial on

liability about LHCL, its non-debtor affiliates or its representatives.

              On March 24, 2020, Plaintiff obtained a final judgment against JVE

for $3,516,051.23, and on April 2, Plaintiff moved for costs and attorneys’ fees

totaling $1,744,589.71. (Id. ¶¶ 18-19.) On April 21, JVE filed a motion for

judgment as a matter of law or new trial and subsequently filed a notice of appeal.

Knox, ECF Nos. 374, 377. On May 6, JVE filed a petition for relief under chapter

11 in this Court (Compl. ¶ 20), and the class action litigation (including the appeal

and motion for judgment as a matter of law or new trial) was stayed automatically

pursuant to § 362(a) of the Bankruptcy Code. Knox, ECF No. 390. Coincident

with chapter 11 filing, LHCL entered into an “asset purchase agreement with

[JVE]” in which JVE would sell its assets to LHCL, “through [LHCL’s] credit bid

of $76,000,000.” (Compl. ¶ 25.)4

              On June 8, 2020, Plaintiff filed this complaint seeking equitable

subordination of LHCL’s secured claims, claiming that LHCL “encouraged” and

“facilitated” JVE’s Clothing Policy. (Compl. ¶¶ 27, 34.) On June 16, 2020, the




4
       The cash portion of the purchase price is also coming from LHCL and is intended to
provide recovery to certain secured creditors.

                                               -7-
            Case 20-50623-MFW       Doc 5     Filed 06/23/20   Page 12 of 26




Complaint, by agreement, was served on counsel to LHCL. Knox v. Lion/Hendrix

Cayman Ltd., 20-50623, ECF No. 3 (Bankr. D. Del.).

                                    ARGUMENT
             To survive a motion to dismiss, a complaint must “contain either direct

or indirect allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” In re Energy Future Holdings Corp., 546

B.R. 566, 576 (Bankr. D. Del. 2016) (internal quotation marks and citation omitted)

(emphasis in original). The mere possibility that a plaintiff might prove some facts

in support of its claims is insufficient to survive a motion to dismiss. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Dismissal is appropriate where a

plaintiff fails “to raise a right to relief above the speculative level.” Id. at 555. “A

pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 555, 557) (internal citation omitted)

(alteration in original). “Ultimately, a Rule 12(b)(6) motion is a context-specific

analysis that allows a court to draw on its ‘judicial experience and common sense.’”

In re Washington Mut., Inc., 575 B.R. 609, 615 (Bankr. D. Del. 2017) (Walrath, J.)

(quoting Iqbal, 556 U.S. at 679). This is well-settled law under Iqbal, Twombly, and

their progeny.


                                            -8-
              Case 20-50623-MFW    Doc 5     Filed 06/23/20   Page 13 of 26




              Equitable subordination is “an extraordinary remedy which is applied

sparingly,” In re HH Liquidation, LLC, 590 B.R. at 298 (citation and internal

quotation marks omitted), because it represents a “departure from the usual

principles of equality of distribution and preference for secured creditors.” In re M.

Paolella & Sons, Inc., 161 B.R. 107, 117 (E.D. Pa. 1993) (citation and internal

quotation marks omitted), aff’d, 37 F.3d 1487 (3d Cir. 1994). “A claim for equitable

subordination has three elements: (1) inequitable conduct by the claimant; (2)

resulting in injury to other creditors or an unfair advantage to the claimant; and (3)

equitable subordination is consistent with the Bankruptcy Code.” In re Advance

Nanotech, Inc., 2014 WL 1320145, at *7 (Bankr. D. Del. Apr. 2, 2014) (Walrath, J.)

(citing In re Winstar Commc’ns, 554 F.3d 382, 411-12 (3d Cir. 2009)).

              The alleged inequitable conduct “may arise out of any unfair act by the

[defendant] as long as the conduct affects the bankruptcy results of the other

creditors.”    Citicorp Venture Capital, Ltd. v. Comm. of Creditors Holding

Unsecured Claims, 323 F.3d 228, 234 (3d Cir. 2003) (“Citicorp II”) (emphasis

added). An injury that neither advantages a defendant’s ability to secure assets

during the bankruptcy proceedings nor disadvantages the plaintiff is not an injury

appropriately remedied by equitable subordination. See In re First Alliance Mortg.

Co., 471 F.3d 977, 989 (9th Cir. 2006) (affirming district court’s denial of equitable

subordination claim where defendant’s conduct “did not deplete or otherwise


                                           -9-
             Case 20-50623-MFW        Doc 5   Filed 06/23/20    Page 14 of 26




adversely impact [the debtor]’s assets [and] was not related to the acquisition or

assertion of its secured claim against the [debtor’s] estate,” notwithstanding that

defendant was otherwise found liable for aiding and abetting debtor’s fraud).

Indeed, a nexus between the inequitable conduct and the bankruptcy results is

necessary because “[t]he essential purpose of equitable subordination is to undo any

inequality in the claim position of a creditor that will produce injustice or unfairness

to other creditors in terms of distribution of the estate.” In re Mid-Am. Waste Sys.,

284 B.R. at 68; see also In re First Alliance Mortg. Co., 471 F.3d at 1007

(“[Defendant]’s activities were not carried out in contemplation of the later-filed . .

. bankruptcy, and . . . [defendant’s] conduct was not a contributing factor to bringing

about the bankruptcy or determining the ordering of creditors to the bankruptcy

estate.”); Citicorp II, 323 F.3d at 233-34 (“The doctrine of equitable subordination

is remedial, and the goal is to undo or to offset any inequality in the claim position

of a creditor that will produce injustice or unfairness to other creditors in terms of

the bankruptcy results.” (emphasis added) (citation and internal quotation marks

omitted)).

              The requirement that equitable subordination not be inconsistent with

the provisions of the Bankruptcy Code “has been read as a reminder to the

bankruptcy court that although it is a court of equity, it is not free to adjust the legally

valid claim of an innocent party who asserts the claim in good faith merely because


                                            -10-
            Case 20-50623-MFW      Doc 5   Filed 06/23/20   Page 15 of 26




the court perceives the result is inequitable.” Citicorp Venture Capital, Ltd. v.

Comm. of Creditors Holding Unsecured Claims, 160 F.3d 982, 990 (3d Cir. 1998)

(“Citicorp I”) (citation and internal quotation marks omitted).

I.    LHCL DID NOT ENGAGE IN INEQUITABLE CONDUCT
      A.     The Complaint Fails to Plausibly Allege that LHCL
             “Encouraged” or “Facilitated” the Clothing Policy.
             There are three categories of behavior that may constitute inequitable

conduct: “1) fraud, illegality, or breach of fiduciary duties; 2) undercapitalization;

and 3) [defendant]’s use of the debtor[] as a mere instrumentality or ego.” In re Epic

Capital Corp., 290 B.R. 514, 524 (Bankr. D. Del. 2003). “[C]ourts commonly hold

that equitable subordination must be based on the claimant’s own acts.” In re

Champion Enters., Inc., 2010 WL 3522132, at *10 (Bankr. D. Del. Sept. 1, 2010)

(collecting cases).

             Plaintiff alleges in conclusory fashion that an undifferentiated Lion

“encouraged” and “facilitated” the Clothing Policy. (Compl. ¶ 27.) No reference is

made to LHCL specifically. In support of this allegation, Plaintiff purports to rely

on trial testimony from JVE’s former Vice President of Human Resources, Ann

Byron. Plaintiff states:

      At the trial of the Sex Discrimination Class Action= . . . Ann Byron –
      who was proposing a clothing allowance for women sales professionals
      – testified that the “head of lion” had discussed the Clothing Allowance
      [P]olicy with Mr. John Varvatos in 2013 and that they agreed that they
      would simply offer women sales professionals a 50 percent discount off

                                         -11-
              Case 20-50623-MFW          Doc 5     Filed 06/23/20     Page 16 of 26




       the full retail price of certain clothes at another store in Lion’s Fund III
       portfolio, AllSaints.”
(Compl. ¶ 28.)

               But this was not Ms. Byron’s testimony on this point and it ignores

additional related testimony from Ms. Byron. At trial, the following exchange

occurred:

       Q. Ms. Byron, do you recall when the AllSaints discount policy was
       instituted?
       A. I believe it was talked about potentially or instituted in 2013.
       Q. And how did it come to be put in place?
       A. The head of L[i]on Capital and John Varvatos spoke about the
       possibility of wanting to provide our female associates with a benefit
       since we did not produce any clothing for female associates.
       Q. Thank you.

Knox, ECF No. 342 at 397:1-10.5

               This is not testimony that LHCL created the Clothing Policy. This is

not testimony that LHCL approved the Clothing Policy. This is not testimony that

LHCL was consulted about the pros and cons of the Clothing Policy or its legality.

This is not testimony that LHCL knew about the Clothing Policy, encouraged the

policy, or stood to benefit in any way from the Clothing Policy. This is only




5
        See In re Evergreen Solar, Inc., 2014 WL 300965, at *1 (Bankr. D. Del. Jan. 28, 2014)
(courts may consider “matters of public record” and “indisputably authentic documents that are
referenced in or relied upon by the complaint” when deciding a motion to dismiss (citation
omitted)). Here, because the Complaint cites to and relies on the transcript of the trial before the
New York Court, the entirety of the trial transcript is available to this Court in considering the
sufficiency of the equitable subordination Complaint.

                                                -12-
              Case 20-50623-MFW          Doc 5     Filed 06/23/20     Page 17 of 26




testimony that indicates that the “head of L[i]on Capital” spoke with John Varvatos

about a discount at AllSaints for JVE’s female sales associates and nothing more.

               There was no other testimony at the trial on liability regarding either

LHCL itself or even an undifferentiated “Lion” other than a passing statement by

Ms. Byron that AllSaints was affiliated with an entity related to the owner of JVE.

See id at 393:6-7. Notably, there was no cross-examination of Ms. Byron, even

though her direct examination closed shortly after her above testimony. Id. at 406.

The Complaint references no other trial testimony in support of the allegation that

“Lion” or LHCL “encouraged” or “facilitated” JVE’s Clothing Policy. Indeed,

“Lion” is only mentioned in passing a grand total of three times during the five-day

liability trial, one of which was during closing argument by counsel to the Knox

Class. Id. ECF No. 342 at 393:6, 397:6; ECF No. 346 at 597:14-21. Quite simply,

Ms. Byron’s isolated comment about “the possibility of wanting to provide . . .

female associates with a benefit” does not support a reasonable inference that LHCL

encouraged or facilitated the Clothing Policy.6

               The Complaint fails to mention Ms. Byron’s testimony that the

Clothing Policy was in place since at least 2012. Knox, ECF No. 342 at 357:2-5.

Moreover, the Complaint completely ignores the testimony of Steven Shears, the

6
       Indeed, it is telling that Plaintiff did not assert any claims against LHCL for the conduct
of JVE during the class action and, even after three years of litigation, is unable to put forward
any facts that would justify imputing JVE’s actions or policies to LHCL.

                                               -13-
            Case 20-50623-MFW          Doc 5   Filed 06/23/20   Page 18 of 26




witness who followed Ms. Byron to the stand on February 26, 2020, whose

uncontested testimony was that the Clothing Policy existed when he joined JVE in

2009. Id. at 406:5-6, 410:10-15. Therefore, there is no doubt that the Clothing

Policy had been implemented by JVE prior to LHCL’s acquiring JVE in April 2012.

(See Compl. ¶ 24.)

             Furthermore, there is uncontroverted testimony from Ms. Byron at trial

that she, as the head of JVE’s HR function, sought and obtained legal advice as to

the legality of the Clothing Policy.

      Q. So, Ms. Byron, did there come a time when you consulted with an
      outside attorney regarding the issue of whether [JVE] giving a clothing
      allowance to male sales professionals and not female sales
      professionals would be legal under U.S. law?
      A. Yes.
      Q. What was that?
      A. In probably late 2013 or January of 2014.
      Q. Did you personally have a conversation with the outside attorney
      and just limit your answer to a yes or no?
      A. Yes.
      Q. And after that conversation did you feel confident that [JVE] was
      not violating any U.S. laws regarding discrimination by providing the
      clothing allowance to male sales professionals only?
      A. Yes.

Knox, ECF No. 342 at 368:15-369:5.

             The Knox Class has not only failed to plead sufficient facts to support

a reasonable inference that LHCL “encouraged” or “facilitated” JVE’s Clothing

Policy, but has omitted substantial and highly relevant testimony by the very witness,



                                           -14-
               Case 20-50623-MFW     Doc 5   Filed 06/23/20   Page 19 of 26




Ms. Byron, on whom the Knox Class rests the entirety of its equitable subordination

allegations.

               The Knox Class also alleges that LHCL knew about the Clothing

Allowance policy or, alternatively, “decided to blind its eyes from” the policy.

(Compl. ¶¶ 39-40.) But once again, the Complaint speaks not to LHCL, but only to

the undifferentiated “Lion.” Even if that were sufficient, and it is not a matter of

basic pleading, mere knowledge of JVE’s Clothing Policy is insufficient as a matter

of law to justify equitable subordination because “equitable subordination must be

based on the [defendant]’s own acts.” In re Champion, 2010 WL 3522132, at *10

(emphasis added); see also In re HH Liquidation, LLC, 590 B.R. at 300 (denying a

claim for equitable subordination because the complaint did “not even allege that the

[defendant] engaged in any inequitable conduct; rather, it claim[ed] that [an affiliate]

engaged in inequitable conduct, and that conduct should be imputed to the

[defendant]”). The Knox Class has failed to allege facts sufficient to support an

inference that LHCL “dominated and controlled” JVE such that the “conduct should

be imputed to” LHCL and its claim for equitable subordination should therefore be

dismissed. In re Champion, 2010 WL 3522132, at *10 (citation omitted).

      B.       JVE’s Insolvency Does Not Constitute Inequitable Conduct.
               Plaintiff also alleges without factual support that the undifferentiated

“Lion” had “grossly undercapitalized” JVE so that “[JVE] could seek to avoid


                                          -15-
            Case 20-50623-MFW       Doc 5   Filed 06/23/20   Page 20 of 26




paying any judgment” to the Plaintiff and that LHCL is now “using . . .

undercapitalization as a shield to attempt to avoid paying any compensation.”

(Compl. ¶¶ 41, 44.)        Leaving aside the question of whether JVE was

undercapitalized, particularly in the current retail environment, the mere fact that a

company is undercapitalized is insufficient to support a claim for inequitable

subordination. See In re HH Liquidation, 590 B.R. at 298 (“[U]ndercapitalization

without evidence of deception about the debtors’ financial condition or other

misconduct [is not inequitable conduct].” (citation and internal quotation marks

omitted)); see also In re Herby’s Foods, Inc., 2 F.3d 128, 132 (5th Cir. 1993) (“Even

though undercapitalization alone generally does not justify equitable subordination,

evidence of additional inequitable conduct may do so.”).

             There are no facts in the Complaint to support Plaintiff’s contention

that an undifferentiated “Lion” purposely undercapitalized JVE for any reason, let

alone to avoid paying out a judgment that only arose two months before the Petition

Date. Indeed, the Complaint asserts that JVE had a negative value of $60 million a

year prior to the New York Action being commenced.               (Compl. ¶¶ 23, 43.)

Moreover, the Complaint acknowledges that other factors, including Plaintiff’s

lawsuit, contributed to JVE’s bankruptcy. (Compl. ¶ 21 (“While the judgment in the

[class action] may have played a role in the [bankruptcy] filing, JVE had been

grossly undercapitalized for years.”).) This belies Plaintiff’s baseless contention that


                                          -16-
            Case 20-50623-MFW       Doc 5   Filed 06/23/20   Page 21 of 26




an undifferentiated “Lion” was engaged in financial gamesmanship to avoid paying

a judgment to the Plaintiff, again keeping in mind that no contention is made in the

Complaint as to LHCL’s role or responsibility in any of the alleged misdeeds. Cf.

In re Herby’s Foods, 2 F.3d at 132 (granting equitable subordination where “with

full knowledge that [the debtor] was undercapitalized and insolvent, the [defendants]

persisted with their practice of advancing funds only in the form of loans.”). And,

of course, the Knox Class completely ignores the unprecedented challenges facing

the retail sector, which both pre-dated and have been exacerbated by the COVID-19

pandemic. That LHCL created and nurtured over a course of years a capital structure

that undercapitalized JVE to LHCL’s own detriment and did so with an intent to

harm the Knox Class is pure sophistry.

             Plaintiff has failed to sufficiently plead facts showing that LHCL

engaged in inequitable conduct, and the Complaint should therefore be dismissed.

II.   PLAINTIFF FAILS TO PLEAD AN INJURY RELATED TO THE
      DISTRIBUTION OF THE BANKRUPTCY ESTATE
             Plaintiff’s Complaint should be dismissed solely for its failure to plead

facts showing that LHCL engaged in inequitable conduct. But even if the Knox

Class had sufficiently pleaded facts showing inequitable conduct—which it has

not—the Complaint should still be dismissed because the Knox Class has failed to

plead facts showing that the inequitable conduct has affected its position as a creditor

in bankruptcy. As discussed above, the “goal” of equitable subordination “is to undo

                                          -17-
            Case 20-50623-MFW       Doc 5   Filed 06/23/20   Page 22 of 26




or to offset any inequality in the claim position of a creditor that will produce

injustice or unfairness to other creditors in terms of the bankruptcy results.” Citicorp

II, 323 F.3d at 233-34 (citation and internal quotation marks omitted); see also In re

Optim Energy, LLC, 527 B.R. 169, 177-78 (D. Del. 2015) (affirming dismissal of

claim for equitable subordination where defendant had not “achieved [its] legitimate

[bankruptcy] position through illegitimate means.”). Accordingly, there must be a

nexus between the inequitable conduct and the distribution from the bankruptcy

estate to the creditor alleging harm.

             Courts have used equitable subordination when the defendant-creditor

has engaged in unfair conduct that results in a disadvantage to other creditors or a

benefit to the defendant-creditor.      For example, courts have found equitable

subordination of claims justified when defendants have “attempted to convert their

equity interests into secured debt in anticipation of bankruptcy,” converted

unsecured debt to secured debt “in order to leap-frog over another creditor in

anticipation of bankruptcy,” or “with knowledge of the debtor’s undercapitalization,

used the debtor to repay themselves first, and then extended additional credit on a

secured basis to exchange [their] equity interest.” In re Optim Energy, 527 B.R. at

177 (collecting cases) (internal quotation marks, citations, and alteration omitted).

In contrast, Plaintiff has not alleged facts showing how LHCL, as opposed to an

undifferentiated Lion (though no sufficient facts have been alleged on that front


                                          -18-
            Case 20-50623-MFW      Doc 5     Filed 06/23/20   Page 23 of 26




either), was involved in creating, approving, or overseeing JVE’s Clothing Policy or

that the alleged undercapitalization of JVE resulted in either an advantage for LHCL

or a disadvantage for the Knox Class.

             In an analogous Ninth Circuit case, the debtor’s fraudulent lending

practices resulted in two separate class actions against the debtor’s lender, Lehman

Brothers (“Lehman”). In re First Alliance Mortg. Co., 471 F.3d at 983. Lehman

was found liable for aiding and abetting the fraud, but the Ninth Circuit affirmed the

district court’s holding that Lehman’s fraudulent conduct did not warrant equitable

subordination because “Lehman’s activities were not carried out in contemplation

of the later-filed . . . bankruptcy, and . . . Lehman’s conduct was not a contributing

factor to bringing about the bankruptcy or determining the ordering of creditors to

the bankruptcy estate.” Id. at 1007. In short, “Lehman did nothing to improve its

status as a creditor at the expense of any other creditor.” Id. Similarly, here the

Knox Class’s Complaint is devoid of facts that LHCL’s alleged involvement in the

Clothing Policy gave an advantage to LHCL at the expense of Plaintiff’s position in

the distribution of the bankruptcy estate.

             Nor does any alleged undercapitalization of JVE justify equitable

subordination of LHCL’s secured debt. As noted above, the Plaintiff alleges that

JVE had a negative net worth for at least a year prior to the class action and for at

least four years prior to the filing of bankruptcy. There are no facts in the Complaint


                                         -19-
            Case 20-50623-MFW       Doc 5   Filed 06/23/20   Page 24 of 26




that remotely suggest that LHCL took advantage of JVE’s economic condition in

order to further its own interest at the expense of other creditors, least of all to the

Knox Class. See In re Herby’s Foods, 2 F.3d at 132 (subordinating the claims of

defendants who took advantage of the undercapitalized debtor by “advancing funds

only the form of loans”). Indeed, the opposite is true. LHCL’s equity investment

disappeared and LHCL’s lent JVE over $95 million on a senior secured basis.

             Because the Complaint fails to sufficiently plead facts showing an

injury related to the distribution of the bankruptcy estate, the Court should dismiss

the Complaint.

III.   PLAINTIFF SEEKS TO INTERFERE WITH LHCL’S RIGHTS
       UNDER SECTION 363(K) OF THE BANKARUPTCY CODE AND
       DISRUPT THE PENDING AUCTION OF JVE’S ASSETS
             There can be no doubt that the equitable subordination Complaint filed

by the Knox Class is a undisguised attack on LHCL’s stalking horse credit bid to

purchase substantially all of JVE’s assets. The validity and priority of LHCL’s

secured debt has already been admitted by JVE and its related debtors and, as such,

LHCL is entitled to credit bid its debt as permitted under section 363(k) of the

Bankruptcy Code. As provided in the final order approving the debtor in possession

financing in these cases, the Official Committee of Unsecured Creditors (“UCC”) is

in the midst of a review of the bona fides of LHCL’s secured debt. To this end,

LHCL has produced and continues to produce, on a voluntary basis, documents


                                          -20-
             Case 20-50623-MFW     Doc 5   Filed 06/23/20   Page 25 of 26




requested by the UCC to facilitate its investigation. The conclusion of the UCC’s

investigation has been carefully calibrated to the calendar set for the submission of

bids pursuant to the order approving bidding procedures entered by this Court on

June 9, 2020 (the “Bidding Procedures Order”, ECF No. 177) establishing a bid

deadline of July 13, 2020 and auction date of July 15, 2020. Given the very tight

timeline and the importance to the bidding process of clarity as to the Knox Class’s

equitable subordination Complaint, LHCL respectfully requests that the Court

expedite its decision on this Motion.

                                 CONCLUSION
             For the foregoing reasons, the Complaint should be dismissed with

prejudice.




                                        -21-
         Case 20-50623-MFW   Doc 5     Filed 06/23/20   Page 26 of 26




                                     /s/ Sean T. Greecher
Dated: June 23, 2020                 _______________________________
                                     Pauline K. Morgan, Esq. (No. 3650)
                                     Sean T. Greecher, Esq. (No. 4484)
                                     YOUNG CONAWAY STARGATT &
                                     TAYLOR, LLP
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 571-6600
                                     Email: pmorgan@ycst.com
                                             sgreecher@ycst.com

                                     and

                                     James L. Bromley, Esq. (pro hac vice)
                                     Jonathan M. Sedlak, Esq. (pro hac vice
                                     pending)
                                     SULLIVAN & CROMWELL LLP
                                     125 Broad Street
                                     New York, New York 10004
                                     Telephone: (212) 558-4000
                                     Email: bromleyj@sullcrom.com
                                            sedlakj@sullcrom.com

                                     Attorneys for Defendant Lion/Hendrix
                                     Cayman Limited




                                 -22-
